UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 IN RE PLATINUM-BEECHWOOD LITIGATION                                 Civil Action No.
                                                   '
                                                                     1: 18-cv-0665 8 (JSR)


 MARTIN TROTT AND CHRISTOPHER SMITH, AS
 JOINT OFFICIAL LIQUIDATORS AND FOREIGN
 REPRESENTATIVES OF PLATINUM PARlNERS
 VALUE ARBITRAGE FUND L.P. (IN OFFICIAL                             Civil Action No.
 LIQUIDATION), AND PLATINUM PARlNERS VALUE                          1: 18-cv-10936 (JSR)
 ARBITRAGE FUND L.P. (IN OFFICIAL LIQUIDATION),

                     Plaintiffs,                                 -·.,
                                                                  USD<'
               V.
                                                                  DOCL·
 PLATINUM MANAGEMENT (NY) LLC, et al..,                           ELEC11        'rLYFILED
                                                                  DOC#:_
                    Defendants.                                1, DATE fl



                                   [PRO~RDER)

       WHEREAS, on March 29, 2019, Plaintiffs Martin Trott and Christopher Smith, as Joint

Official Liquidators and Foreign Representatives of Platinum Partners Value Arbitrage Fund L.P.

(in Official Liquidation) and for Platinum Partners Value Arbitrage Fund L.P. (in Official

Liquidation) (together, "Plaintiffs") filed a Second Amended Complaint in the above-captioned

actions (collectively, the "Actions"), alleging six causes of action against Defendant Platinum

Management (NY) LLC ("PMNY") (Dkt. 226);

       WHEREAS, on August 8, 2019, the Court issued an Order requiring that "[a]ll discovery

of any kind whatsoever - including ... fact depositions ... must be completed by December 31,

2019" (Dkt. 375);

       WHEREAS, on November 30, 2019, Plaintiffs issued, pursuant to Fed. R. Civ. P. 30(6)(6),

a Notice of Deposition to PMNY (the "Notice"), which has counsel ofrecord in the Actions;
         WHEREAS, the Notice required that PMNY: (1) designate a corporate representative for

the deposition no later than December 6, 2019; and (2) appear for a deposition on December 16,

2019;

         WHEREAS, PMNY failed to designate a corporate representative by December 6, 2019;

         WHEREAS, PMNY has not communicated with Plaintiffs concerning the scheduled

deposition date of December 16, 2019;

         WHEREAS, on December 11, 2019, Plaintiffs conferred telephonically with the Court to

request that PMNY designate a corporate representative and agree to a deadline to be deposed; and

        WHEREAS, on December 11, 2019, via email to the Plaintiffs' counsel, the Court issued

an Order instructing to Plaintiffs to submit to the Court their requested relief from PMNY;

        WHEREAS, Plaintiffs hereby request that the Court issue an Order compelling PMNY to:

( 1) no later than December 13, 2019, designate a corporate representative who can testify as to all

Topics set forth in the Notice; and (2) attend a deposition no later than December 23, 2019, and to

testify on the terms set forth in the Notice; therefore

         IT IS HEREBY ORDERED that, no later than December 13, 2019, PMNY shall

designate a corporate representative who can testify to all Topics set forth in the Notice; and

         IT IS HEREBY ORDERED that, no later than December 23, 2019, the corporate

representative for PMNY shall sit for a deposition and testify on the Topics set forth in the Notice.

Dated: December~2019                      .,<'l ~
SO ORDERED:               ~Jrw~
                   HONOiiEJED 8.RAK
                   UNITED STATES DISTRICT JUDGE




                                                    2

#7!899964_vl
